NUMBER 13-13-00633-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GUADALUPE DE LEON ACUNA,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 389th District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is currently before the Court on appellant's third motion for extension of

time to file the brief. The clerk’s record was filed on January 27, 2014 and appellant’s

brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a).

This Court has previously granted appellant two extensions of time totaling one hundred
and fifty-two days to file the brief, and appellant now seeks an additional ninety days, until

October 28, 2014, to file the brief. By order previously issued in this cause, the Court

ordered counsel to file the brief, informed counsel that the Court looked with disfavor on

the delay caused by counsel’s failure to timely file a brief in this matter, and informed

counsel that no further extensions of time would be granted absent exigent

circumstances. By his third motion for extension of time, counsel asserts that good cause

exists to grant this final extension of time because it will be necessary for counsel to order

and review an additional trial transcript for full and adequate briefing on the issue of

collateral estoppel in this case. Counsel asserts that his client and opposing counsel are

in agreement with the request for an extension of time.

       Accordingly, based on the exigent circumstances described, we GRANT

appellant’s third request for extension of time to file the brief. The brief is now due on or

before October 28, 2014. If counsel fails to file the brief within the specified period of

time, the Court will act appropriately to ensure that appellant's rights are protected. See

id. R. 38.8(b)(4).

                                                  PER CURIAM


Justice Perkes dissenting without separate order.

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of August, 2014.




                                              2